IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-50886
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JESUS ALBERTO GARCIA-MEJIA, also known as Jesus Garcia,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-99-CR-425-ALL-DB
                       --------------------
                         February 16, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Jesus

Alberto Garcia-Mejia has moved to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).

Garcia-Mejia has filed a response in which he moves for

appointment of new counsel.   Our independent review of the brief

and the record discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-50886
                                -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   Garcia-Mejia’s motion for appointment of

new counsel is DENIED.

     MOTION TO WITHDRAW AS COUNSEL GRANTED; APPEAL DISMISSED;

MOTION FOR APPOINTMENT OF NEW COUNSEL DENIED.